   8:19-cv-02057-RMG-JDA           Date Filed 07/23/19     Entry Number 1      Page 1 of 30




                           UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH CAROLINA

                                    COLUMBIA DIVISION


 Yvette Scott, individually and as            ) C/A No:
 Personal Representative of the Estate of     )
 Raymond Angelo Scott,                        )
                                              )
                   Plaintiff,                 )                 COMPLAINT
                                              )               (42 U.S.C. § 1983)
 vs.                                          )             (Jury Trial Demanded)
                                              )
 Dennis Patterson, Joseph Stines, Edward      )
 Tisdale, Jr., Kenneth Sharp, Annie           )
 McCullough, Sam Ray, Arenda Thomas,          )
 Cynthia Petty, Michael Beedy, Raymond        )
 Johnson, Elsie Pressley, Niccole             )
 Sheppard, Colonda Robinson, Emily            )
 Anderson, Linda Haynesworth,                 )
                                              )
                   Defendants.                )
                                              )


       Plaintiff named herein, complaining of Defendants herein, would respectfully show unto

this Honorable Court and allege as follows:

                                       JURISDICTION

       1.     This is an action for money damages brought pursuant to 42 U.S.C.A. §§ 1983, et

seq., and the Fourth, Eighth, and Fourteenth Amendments to the United States Constitution, and

under the common law, the statutory law, and the Constitution of the State of South Carolina,

against the Defendants.

       2.     Subject matter jurisdiction is conferred upon the Court by 28 U.S.C.A. §§ 1331,

1367 (a), (b), (c), (d), and 1343, and 28 U.S.C.A. §§ 2201 and 2202.
   8:19-cv-02057-RMG-JDA           Date Filed 07/23/19      Entry Number 1        Page 2 of 30




                                            PARTIES

       3.      The Plaintiff, Yvette Scott, is a citizen and resident of the County of Charleston,

State of South Carolina. Additionally, Yvette Scott is the duly appointed Personal Representative

of the Estate of Raymond Angelo Scott by Order of the Charleston County Probate Court dated

July 12, 2018 under case number 2018ES1001253.

       4.      This suit is filed on behalf of the heirs of Raymond Angelo Scott.

       5.      At all times mentioned in the Complaint, the Defendants Dennis Patterson

(Assistant Deputy Director of Operations), Joseph Stines (Director of Special Projects –

Operations), Edward Tisdale, Jr. (Assistant Warden), Kenneth Sharp (Assistant Warden), Annie

McCullough (Captain), Sam Ray (Major), Arenda Thomas (Captain), Cynthia Petty (Lieutenant),

Michael Beedy (Lieutenant), Raymond Johnson (Lieutenant), Elsie Pressley (Sergeant), and

Niccole Sheppard (Sergeant) were supervisors, administrators, and/or employees of the South

Carolina Department of Corrections (SCDC) who supervised others at the Lee Correctional

Institution (LCI). At all relevant times hereinafter mentioned, these Defendants were acting

individually as employees and/or administrators of the Lee Correctional Institution. For purposes

of claims asserted under 42 U.S.C. § 1983, these Defendants are being sued in their individual

capacity, under the color of state law. Upon information and belief, these Defendants either had

direct contact with the decedent, had direct knowledge of the unsafe conditions present during

the time period in question, had direct knowledge of the excessive risk of serious harm to the

decedent’s health or safety, or supervised other Defendants who had direct contact with the

decedent or had knowledge of the above.

       During the time period in question, the Plaintiff/decedent’s Constitutional rights were

well established and well known to each of the Defendants listed above, including and not



                                                 2
   8:19-cv-02057-RMG-JDA            Date Filed 07/23/19      Entry Number 1       Page 3 of 30




limited to, the decedent’s right to due process, right to be free from danger, including but not

limited to violence at the hands of other prisoners, and right to be free from cruel and unusual

punishment. Additionally, these Defendants had actual and/or constructive knowledge that their

subordinates were engaged in conduct that posed a pervasive and unreasonable risk of

Constitutional injury to the decedent. Further, the response of these Defendants to that

knowledge was so inadequate as to show deliberate indifference to or tacit authorization of the

offenses by them as alleged herein; and there was a causal link between their actions and/or

inactions and the Constitutional injury suffered by the Plaintiff.

       6.      Upon information and belief (during the time period set out below) Defendants

Colonda Robinson, Emily Anderson and Linda Haynesworth, at all times relevant herein, were

acting individually as agents, servants, and/or employees of SCDC working at the Lee

Correctional Institution. For purposes of the claims asserted under 42 U.S.C. § 1983, these

Defendants are being sued in their individual capacity under the Color of State Law

       Upon information and belief (during the time periods set out below), these Defendants

were Correctional Officers who had direct contact with the decedent and had direct knowledge of

the substantial risk to the decedent’s safety and health. Prior to his death, these Defendants had

the obligation and opportunity to protect the decedent from physical harm. Additionally, during

the time period in question, the decedent’s constitutional rights were well established and well

known to the Defendants listed above. This would include, and not be limited to, the decedent’s

right to due process, right to be free from danger and right to be free from cruel and unusual

punishment. These Defendants were deliberately indifferent to the safety of the decedent by

knowingly exposing the decedent to a substantial risk to his physical safety. A more detailed




                                                  3
   8:19-cv-02057-RMG-JDA            Date Filed 07/23/19       Entry Number 1        Page 4 of 30




description of their contact with the decedent and knowledge of the substantial risks are set out

below.

         7.     The allegations set forth in this Complaint occurred in Lee County; therefore,

venue is proper in this District.

                                               FACTS

         8.     Prison officials have a federal constitutional duty (under the 8th Amendment) to

protect inmates from violence at the hands of other prisoners. In this case the Plaintiff is

informed and believes that (a) all Defendants knew that the decedent was exposed to a

substantial risk of serious harm to his physical safety; (b) the Defendants consciously failed to

take reasonable measures to abate the risk; and (c) the decedent suffered serious injuries and

death as a direct result thereof.

         9.     Prison correctional staff and officials have a federal constitutional duty (under the

4th and 14th Amendments) to ensure inmates do not endure cruel and unusual punishment, and

receive due process prior to being punished. In this case all Defendants consciously failed to

ensure that the decedent did not endure cruel and unusual punishment and they failed to ensure

that he received due process prior to being punished and receiving a death sentence.

         10.    Prior to April 2018, Raymond Scott (the decedent) was placed in the care and

custody of the Lee Correctional Institution, where he remained until his death on April 15, 2018.

Prior to and on the date of his death the decedent was housed in the F5 unit in cell 256-T.

         11.    Prior to the events in question, Lee Correctional Institution (as a level (3) three

Correctional Institute) had a long history of overcrowding and failing to provide adequate

security and supervision over the inmates located at the facility – to include those inmates

located within the F5 Unit. This was well known to all the Defendants.



                                                  4
   8:19-cv-02057-RMG-JDA            Date Filed 07/23/19       Entry Number 1       Page 5 of 30




       12.     Specifically, just prior to and during the time period in question, the Defendants

Dennis Patterson, Joseph Stines, Edward Tisdale, Jr., Kenneth Sharp, Annie McCullough, Sam

Ray, Arenda Thomas, Cynthia Petty, Michael Beedy, Raymond Johnson, Elsie Pressley, and

Niccole Sheppard failed to ensure that the adequate and/or specific number of properly trained

security guards were located in the F5 Unit. Further, the Defendants knew or should have known

that their failure to provide adequate security measures would result in unsafe conditions for the

inmate population, to include those located in the F5 Unit.

       13.     Further, all Defendants were well aware of the existence of competing gangs as

well as the potential for violent outbreaks within the inmate population at Lee Correctional

Institution and in particular the F5 Unit. Additionally, all Defendants were well aware that the F5

Unit housed the most violent offenders as well as the inmates with chronic disciplinary charges

and reprimands.

       14.     During the time period in question, approximately 240 inmates were typically

housed in the F5 Unit. Further, two (2) correctional officers were required to be assigned to this

Unit to monitor and supervise the inmate patients 24 hours a day. However, due to extremely

deficient staffing levels and other failures, the Defendants Dennis Patterson, Joseph Stines,

Edward Tisdale, Jr., Kenneth Sharp, Annie McCullough, Sam Ray, Arenda Thomas, Cynthia

Petty, Michael Beedy, Raymond Johnson, Elsie Pressley, and Niccole Sheppard were well aware

that there would normally only be one (1) correctional officer assigned to the entire unit. The

Plaintiff is further informed and believes that correctional staff are seldom located within the unit

and the inmates are largely left unsupervised throughout the day and night. Considering this is a

level (3) institution (which houses the most violent inmate population) this routinely exposed the

decedent to cruel and unusual punishment, violent and dangerous living conditions.



                                                 5
   8:19-cv-02057-RMG-JDA           Date Filed 07/23/19      Entry Number 1        Page 6 of 30




       15.     The Plaintiff is informed and believes that SCDC policy and procedure required

that inmates be housed according to certain classifications. Specifically, violent offenders were

not to be housed with non-violent offenders. However, during the time period in question,

inmates housed within the F-5 Unit were not separated by the required classification system.

Instead, during this time period inmates with known history of violent offenses and gang

relations were allowed to be housed with nonviolent offenders in the F-5 unit without the

appropriate supervision and monitoring. This was well known to all the Defendants and exposed

the decedent to dangerous living conditions, violence and cruel and unusual punishment.

       16.     Prior to the incident in question, it was well known to all Defendants that a large

percentage of the inmate population carried and/or had access to weapons, including shanks, to

inflict physical harm. This was especially true in the F5 Unit. Despite this knowledge, the

Defendants failed to take any actions to limit contraband including shanks. Further, the

Defendants knew of and disregarded the excessive risk to inmate safety by failing to take actions

to remove the contraband that resulted in the incident outlined below.

       17.     Additionally, prior to and during the time period in question, SCDC policy and

procedure required correctional officers to perform cell/security checks at least once every thirty

(30) minutes on all inmates in every unit (including F5). This required the correctional officer to

actually see and confirm each inmate located within the F5 unit during these security checks

were alive and well, as well as verifying the inmates were in the correct location. Prior to and

during the time period in question, this was not being performed in conscious violation of the

SCDC policy and procedure. This was well known to all Defendants and exposed the decedent to

dangerous living conditions, violence and cruel and unusual treatment.




                                                 6
   8:19-cv-02057-RMG-JDA           Date Filed 07/23/19       Entry Number 1       Page 7 of 30




       18.      Additionally, prior to and during the time period in question, SCDC policy and

procedure required that the unit doors, sally-port doors and cell doors be locked at designated

times throughout the day and night. Prior to and during the time period in question this was

typically not done in conscious violation of the SCDC policy and procedure. Additionally, the

Plaintiff is informed and believes that a majority of the doors in the F5 Unit (to include

individual cell doors, as well as the front door leading into the unit) were broken and could not

be secured. This created an extremely dangerous condition that all Defendants were well aware

of and completely disregarded. Further, the Plaintiff is informed and believes that the Defendants

made no attempt to repair or ensure the cell doors were repaired prior to the incidents in

question.

       19.     A facility-wide inmate count is to take place around the time of shift-change at

7:00am and 7:00pm – at which time all inmates are supposed to be identified and secured within

their assigned cells. On the date in question, these policies were being consciously violated by all

Defendants – to include Annie McCullough, Arenda Thomas, Cynthia Petty, Michael Beedy,

Raymond Johnson, Elsie Pressley, Niccole Sheppard, Colonda Robinson, Emily Anderson,

Linda Haynesworth. Prior to and during the rime period in question a large percentage of the

inmate population were not located in their assigned unit, wing and/or cell. This was well known

to all of the Defendants and created an extremely dangerous condition.

       20.     During the time period in question, SCDC policy and procedure required that the

correctional officers (to include and not be limited to Defendants Colonda Robinson and Emily

Anderson) working the housing units (such as the F-5 Unit) be properly trained to recognize and

provide emergency medical care to inmates who required such care. Even though they had the

training and knowledge, they consciously failed to secure lifesaving medical care for the



                                                 7
   8:19-cv-02057-RMG-JDA            Date Filed 07/23/19       Entry Number 1        Page 8 of 30




decedent, after being violently attacked and stabbed. Because of these conscious failures, the

decedent was allowed to die from the wounds and excessive bleeding.

       21.      The Plaintiff is informed and believes that prior to the incidents in question,

known dangerously violent and “unruly” prisoners were transferred from McCormick

Correctional Institution into Lee Correctional Institution with the full knowledge of Defendants,

to include Patterson and Stines. In fact, the Plaintiff is informed and believes that Aaron Joyner

(the Warden of Lee Correctional Institution during the time period in question) informed

Defendants Patterson and Stines that the transfer of these violent inmates into his facility (with

limited staff) would result in dire consequences. However, despite knowledge of facts that

substantial risk of harm existed, the Defendants failed to take any measures or precautions to

prevent harm.

       22.      Additionally, the Plaintiff is informed and believes that several months prior to

the incidents in question SCDC administrators and supervisors (to include and not be limited to

Defendants Dennis Patterson, Joseph Stines, Edward Tisdale, Jr., Kenneth Sharp, Annie

McCullough, Sam Ray, Arenda Thomas, Cynthia Petty, Michael Beedy, Raymond Johnson,

Elsie Pressley, and Niccole Sheppard) began receiving reports that inmates were pushing the cell

doors off of their tracks in the F5 Unit of Lee Correctional Institution. This allowed inmates to

move about and exit the wing and unit whenever they wanted. This created an extremely

dangerous condition that was well known to all Defendants. However, the Defendants

consciously failed to take any action/measures to correct the situation to prevent likely harm.

       23.      Prior to the events in question, the Plaintiff is informed and believes that all

Defendants were made aware that a “contract” and/or “hit” had been taken out on the decedent –

who was well known to all at Lee Correctional Institution as a peace keeper and a model inmate.



                                                   8
   8:19-cv-02057-RMG-JDA           Date Filed 07/23/19      Entry Number 1       Page 9 of 30




However, instead of taking immediate lifesaving action to protect the decedent from this known

threat of harm or death, the Defendants consciously failed to take any action to include protective

custody or transferring the decedent to another facility. Had the appropriate action been taken,

the decedent would not have been forced to suffer (both mentally and physically) and the die.

       24.     The Plaintiff is informed and believes that on or about the evening of April 14,

2018 the Defendants became aware that there was unrest among the inmates housed within the

F3 and F5 Units. Specifically, Defendant Pressley reported to her supervisor Defendant Johnson

that several of the inmates within these Units had sabotaged their electrical outlets which made

the lights go off within their cells and would not allow Defendant Pressley to lock/secure their

cell doors. However, instead of addressing these issues, Defendant Pressley was told by

Defendant Johnson to abandon her post, leaving the unit completely unsupervised with doors

unlocked. This created an extremely dangerous situation.

       25.     The Plaintiff is informed and believes that this unrest continued to simmer and be

unchecked throughout the following day until approximately 7:15pm on April 15, 2018. At this

time inmates within the F3 Unit began fighting. At this time the only staff in the F3 Unit were

two (2) female correctional officers (one whose shift was ending and one who had just arrived).

At no time did any of the Defendants attempt to gain control of the Unit and/or to de-escalate the

situation. The female officers were eventually “rescued” and the outer doors to the F3 Unit were

locked. These actions left the inmates alone and unsupervised, creating a situation where none of

the wounded inmates could seek medical aid. At this time the Plaintiff is informed and believes

that Defendant McCullough ordered Defendants Pressley and Petty away from F3 to go look for

an unknown inmate that was thought to be on the yard. While Defendants Pressley and Petty

were wasting time looking for this unknown inmate, the situation in F3 spread to the F5 Unit.



                                                 9
  8:19-cv-02057-RMG-JDA            Date Filed 07/23/19      Entry Number 1       Page 10 of 30




       26.     The Plaintiff is informed and believes that while the violent situation in the F3

Unit continued to escalate, the inmates in F5 were allowed to wander and loiter unchecked (by

Defendant Anderson) both inside from pod to pod and outside the Unit’s broken front door. In

fact, Defendant Anderson documents in her logbook that for approximately 90 minutes the

inmates within F5 were walking around from pod to pod and standing outside of the Unit. At

approximately 9:00pm, Defendant Anderson called for first responders to the D-pod of F5

because of fighting inmates and the fact that she could see numerous hatchets and knives. It is

during this time that the Plaintiff is informed and believes that the decedent was violently

attacked (without justification or cause) by several inmates who were improperly allowed to

enter the area with shanks and other weapons. At this time Defendant Anderson (who was

located within the Control Room of the F5 Unit) sat and watched as the violence unfolded,

taking no action to intervene or render aid to the inmates who had been attacked and stabbed.

Many of the inmates in the F5 Unit eventually exited the broken front unit door. After these

actions occurred the correctional staff (including all Defendants) could no longer provide any

assistance and were forced to leave the yard. At this time, all inmates (injured and non-injured)

were locked into the yard by themselves and unsupervised.

       27.     At approximately 10:30pm on April 15, 2018, Defendant Anderson documented

that several inmates had informed her that there were (4) to (5) bodies laying out in front of the

F5 Unit. However, it wasn’t until approximately 12:51am on April 16, 2018, that SCDC staff

began trying to regain control of F5. Thereafter, Defendant Anderson does not document that F5

was secured until approximately 3:10am on April 16, 2018. It is during this time period that the

Plaintiff is informed and believes that the decedent was allowed to die from the numerous stab

wounds and excessive bleeding.



                                                10
  8:19-cv-02057-RMG-JDA            Date Filed 07/23/19      Entry Number 1        Page 11 of 30




       28.     As a direct and proximate result of the actions and/or omissions on the part of the

Defendants in being deliberately indifferent to the basic safety and health needs of the decedent

(which included and was not limited to ensuring his health and safety), when they were clearly

informed and had actual notice of the death threat against the decedent, as well as the obviously

dangerous environment which was created by the lack of security personnel, safety measures,

and basic maintenance repairs, Raymond Scott suffered both mentally and physically and then

unnecessarily died on April 15, 2018.

       29.     Additionally, the Defendants had a Federal Constitutional duty to protect inmates

from violence at the hands of other persons when they knew or should have known that certain

unsafe conditions presented a substantial safety risk. At all times relevant, the Defendants were

not only on site at the facility, but they were well aware that the units in question were severely

understaffed and contained personnel who were not properly trained. These Defendants were

also well aware of the fact that hundreds of extremely dangerous inmates had recently been

transferred into the Lee facility (Unit F1, F3, F5). Additionally, these Defendants were well

aware that that many doors within these units would not lock and that a large percentage of these

inmates had weapons in their possession. They were further very much aware that the above-

mentioned conditions created a highly dangerous situation for all inmates located in that area to

include the decedent. Even though they had the opportunity and obligation, they consciously

failed to take any steps to ensure the decedent’s safety.

                     FOR A FIRST CAUSE OF ACTION
            VIOLATION OF FEDERAL CIVIL RIGHTS 42 U.S.C. § 1983
(4TH & 8TH AMENDMENT – FAILURE TO PROVIDE MEDICAL CARE – CRUEL AND
                        UNUSUAL PUNISHMENT)
                              (SURVIVAL)




                                                 11
  8:19-cv-02057-RMG-JDA            Date Filed 07/23/19      Entry Number 1       Page 12 of 30




       30.     Each and every allegation of fact contained in the above stated paragraphs are re-

alleged herein, as if re-stated verbatim.

       31.     The Defendants were acting under the color or pretense of State law, customs,

practices, usage, and/or policy at all times mentioned herein as correctional officers and/or

supervisors of the Lee Correctional Institution and had certain duties imposed upon them with

regard to Raymond Scott. Additionally, during the time period in question, the Defendants were

well aware of the decedent’s constitutional rights, including his right to medical care and his

right to be free from cruel and unusual punishment. Defendants failed to act despite knowledge

of a substantial risk of serious harm.

       32.     The Defendants were consciously and deliberately indifferent to the decedent and

acted in an egregious and arbitrary manner during the time period mentioned in the facts in the

following particulars:

       (a)     in consciously failing to provide reasonable, necessary and appropriate medical

               care to the decedent when they had the opportunity and obligation to do so.

               Further, in failing to provide reasonable, necessary and appropriate medical care

               to the decedent – who had a serious medical condition which was open and

               obvious to those Defendants who had contact with him;

       (b)     in consciously ignoring obvious and known dangers to inmates and, specifically,

               failing to take reasonable measures to take corrective action regarding the known

               substantial risk of serious harm;

       (c)     in entering into a pattern and practice of failing to provide appropriate medical

               care and allowing extremely dangerous conditions;




                                                   12
8:19-cv-02057-RMG-JDA       Date Filed 07/23/19      Entry Number 1        Page 13 of 30




   (d)   in entering into a pattern and practice of administering cruel and unusual

         punishment without due process;

   (e)   in consciously failing to sufficiently screen, classify and/or monitor inmates in

         their care to determine the severity of the inmate’s condition and any threat posed

         to others;

   (f)   in knowingly, deliberately and consciously denying appropriate care and safety to

         the decedent;

   (g)   in engaging in a pattern and practice of consciously failing to provide reasonable

         and necessary medical care and/or treatment to inmates/detainees in their custody

         including the decedent – causing them to needlessly suffer and/or die;

   (h)   in consciously failing to properly care for the decedent, when the Defendants

         and/or their personnel, agents and/or employees knew or should have known that

         the decedent was in dire need of either medical assistance and/or treatment;

   (i)   in consciously failing to monitor the decedent while incarcerated and take steps to

         provide medical assistance to him when they knew or should have known that he

         was in such a state that he was unable to care for himself;

   (j)   in consciously and deliberately allowing dangerous overcrowding at the Lee

         Correctional Institution;

   (k)   in consciously and deliberately allowing shanks, weapons and other contraband

         throughout the facility and specifically the F5 Unit;

   (l)   in consciously and deliberately allowing the unit doors and cell doors to remain

         broken so they would not lock;




                                          13
8:19-cv-02057-RMG-JDA         Date Filed 07/23/19     Entry Number 1        Page 14 of 30




   (m)   in consciously and deliberately failing to protect the decedent when they knew a

         hit had been placed on his life by other inmates or staff;

   (n)   in consciously failing to have the proper security checks performed to determine

         inmate safety;

   (o)   in consciously failing to take the appropriate steps to or provide medical care

         and/or ensure the safety of the decedent when they had actual and constructive

         notice of a life-threatening situation;

   (p)   in consciously failing to have the proper policy and procedures necessary to

         ensure that inmates are provided basic and/or appropriate medical care and safety;

   (q)   if said procedures do exist, in consciously failing to follow same;

   (r)   in abandoning the decedent when he was in desperate need for medical care;

   (s)   in consciously and deliberately failing to provide the appropriate number of

         correctional staff at the various locations in Lee Correctional Institution (to

         include the F5 Unit);

   (t)   in consciously and deliberately failing to provide adequate and appropriate

         security officers at the Lee Correctional Institution including the F5 Unit;

   (u)   in consciously and deliberately failing to properly monitor the inmates (mainly

         the decedent) at the Lee Correctional Institution including the F5 Unit;

   (v)   in consciously and deliberately failing to protect the decedent from a violent

         assault and death;

   (w)   in consciously and deliberately failing to properly supervise the employees so as

         to ensure the safety of the inmates located at the Lee Correctional Institution;




                                           14
  8:19-cv-02057-RMG-JDA            Date Filed 07/23/19      Entry Number 1       Page 15 of 30




       (x)     in consciously and deliberately failing to protect the decedent from a known risk

               of serious harm;

       (y)     in consciously and deliberately failing to provide any level of security in the F5

               Unit of the Lee Correctional Institution after allowing numerous known violent

               inmates to move about at large;

       (z)     in consciously and deliberately failing to abate a clearly dangerous situation after

               multiple events providing notice;

       (aa)    in consciously and deliberately failing to take any action to prevent inmates from

               becoming severely injured after multiple events providing notice of danger;

       (bb)    in consciously and deliberately failing to properly investigate violent incidents

               which occurred at the Lee Correctional Institution;

       (cc)    in consciously and deliberately failing to adhere to the policies and procedures of

               SCDC;

       (dd)    in being consciously and deliberately indifferent to the decedent’s health and

               safety; and

       (ee)    in being consciously and deliberately indifferent to the decedent’s health and

               safety after having knowledge of the dangerous condition and failing to take

               reasonable measures to prevent it from occurring.

       33.     As a direct and proximate result of the Defendants’ acts of willful, malicious,

conscious and deliberate indifference, jointly, severally, and in combination thereof, the decedent

suffered deprivations of his rights secured by the Fourth, Eighth, and Fourteenth Amendments to

the United States Constitution. Additionally, as a direct result of the above, the decedent suffered

needlessly and ultimately died.



                                                 15
  8:19-cv-02057-RMG-JDA            Date Filed 07/23/19      Entry Number 1        Page 16 of 30




        34.    As a result, the decedent suffered conscious pain, mental and physical suffering,

indignity, and loss of his aforementioned federal rights. The Plaintiff has suffered the loss of the

life of the decedent, loss of his love and support, mental anguish, emotions distress, incurred

funeral expenses, attorney fees, and undue grief, and will likely suffer from the effects of the

Defendants’ actions now and in the future, and Plaintiff demands ACTUAL,

CONSEQUENTIAL, and PUNITIVE DAMAGES from the Defendants.

                    FOR A SECOND CAUSE OF ACTION
            VIOLATION OF FEDERAL CIVIL RIGHTS 42 U.S.C. § 1983
(4TH & 8TH AMENDMENT – FAILURE TO PROVIDE MEDICAL CARE – CRUEL AND
                        UNUSUAL PUNISHMENT)
                          (WRONGFUL DEATH)

        35.    Each and every allegation of fact contained in the above stated paragraphs are re-

alleged herein, as if re-stated verbatim.

        36.    The Defendants were acting under the color or pretense of South Carolina law,

customs, practices, usage, or policy at all times mentioned herein, as correctional officers and/or

supervisors of the Lee Correctional Institution and had certain duties imposed upon them with

regard to Raymond Scott. Additionally, during the time period in question, the Defendants were

well aware of the decedent’s constitutional rights, including his right to be free from cruel and

unusual punishment. Defendants failed to act despite knowledge of a substantial risk of serious

harm.

        37.    The Defendants were consciously and deliberately indifferent to the decedent and

acted in an egregious and arbitrary manner during the time period mentioned in the facts in the

following particulars:

        (a)    in consciously failing to provide reasonable, necessary and appropriate medical

               care to the decedent when they had the opportunity and obligation to do so.



                                                 16
8:19-cv-02057-RMG-JDA       Date Filed 07/23/19      Entry Number 1        Page 17 of 30




         Further, in failing to provide reasonable, necessary and appropriate medical care

         to the decedent – who had a serious medical condition which was open and

         obvious to those Defendants who had contact with him;

   (b)   in consciously ignoring obvious and known dangers to inmates and, specifically,

         failing to take reasonable measures to take corrective action regarding the known

         substantial risk of serious harm;

   (c)   in entering into a pattern and practice of failing to provide appropriate medical

         care and allowing extremely dangerous conditions;

   (d)   in entering into a pattern and practice of administering cruel and unusual

         punishment without due process;

   (e)   in consciously failing to sufficiently screen, classify and/or monitor inmates in

         their care to determine the severity of the inmate’s condition and any threat posed

         to others;

   (f)   in knowingly, deliberately and consciously denying appropriate care and safety to

         the decedent;

   (g)   in engaging in a pattern and practice of consciously failing to provide reasonable

         and necessary medical care and/or treatment to inmates/detainees in their custody

         including the decedent – causing them to needlessly suffer and/or die;

   (h)   in consciously failing to properly care for the decedent, when the Defendants

         and/or their personnel, agents and/or employees knew or should have known that

         the decedent was in dire need of either medical assistance and/or treatment;




                                             17
8:19-cv-02057-RMG-JDA        Date Filed 07/23/19      Entry Number 1        Page 18 of 30




   (i)   in consciously failing to monitor the decedent while incarcerated and take steps to

         provide medical assistance to him when they knew or should have known that he

         was in such a state that he was unable to care for himself;

   (j)   in consciously and deliberately allowing dangerous overcrowding at the Lee

         Correctional Institution;

   (k)   in consciously and deliberately allowing shanks, weapons and other contraband

         throughout the facility and specifically the F5 Unit;

   (l)   in consciously and deliberately allowing the unit doors and cell doors to remain

         broken so they would not lock;

   (m)   in consciously and deliberately failing to protect the decedent when they knew a

         hit had been placed on his life by other inmates or staff;

   (n)   in consciously failing to have the proper security checks performed to determine

         inmate safety;

   (o)   in consciously failing to take the appropriate steps to or provide medical care

         and/or ensure the safety of the decedent when they had actual and constructive

         notice of a life-threatening situation;

   (p)   in consciously failing to have the proper policy and procedures necessary to

         ensure that inmates are provided basic and/or appropriate medical care and safety;

   (q)   if said procedures do exist, in consciously failing to follow same;

   (r)   in abandoning the decedent when he was in desperate need for medical care;

   (s)   in consciously and deliberately failing to provide the appropriate number of

         correctional staff at the various locations in Lee Correctional Institution (to

         include the F5 Unit);



                                           18
8:19-cv-02057-RMG-JDA          Date Filed 07/23/19     Entry Number 1       Page 19 of 30




   (t)    in consciously and deliberately failing to provide adequate and appropriate

          security officers at the Lee Correctional Institution including the F5 Unit;

   (u)    in consciously and deliberately failing to properly monitor the inmates (mainly

          the decedent) at the Lee Correctional Institution including the F5 Unit;

   (v)    in consciously and deliberately failing to protect the decedent from a violent

          assault and death;

   (w)    in consciously and deliberately failing to properly supervise the employees so as

          to ensure the safety of the inmates located at the Lee Correctional Institution;

   (x)    in consciously and deliberately failing to protect the decedent from a known risk

          of serious harm;

   (y)    in consciously and deliberately failing to provide any level of security in the F5

          Unit of the Lee Correctional Institution after allowing numerous known violent

          inmates to move about at large;

   (z)    in consciously and deliberately failing to abate a clearly dangerous situation after

          multiple events providing notice;

   (aa)   in consciously and deliberately failing to take any action to prevent inmates from

          becoming severely injured after multiple events providing notice of danger;

   (bb)   in consciously and deliberately failing to properly investigate violent incidents

          which occurred at the Lee Correctional Institution;

   (cc)   in consciously and deliberately failing to adhere to the policies and procedures of

          SCDC;

   (dd)   in being consciously and deliberately indifferent to the decedent’s health and

          safety; and



                                            19
  8:19-cv-02057-RMG-JDA            Date Filed 07/23/19       Entry Number 1       Page 20 of 30




       (ee)    in being consciously and deliberately indifferent to the decedent’s health and

               safety after having knowledge of the dangerous condition and failing to take

               reasonable measures to prevent it from occurring;

       38.     As a direct and proximate result of the Defendants’ acts of willful, malicious,

conscious and deliberate indifference, jointly, severally and in combination thereof, the decedent

suffered deprivations of his rights secured by the Fourth, Eighth, and Fourteenth Amendments to

the United States Constitution.

       39.     The Defendants jointly, severally and in combination thereof, wrongfully caused

the death of Raymond Angelo Scott by their acts and omissions as described above.

       40.     As a direct and proximate result of the omissions, willful and wanton conduct of

the Defendants, the Plaintiff has been damaged and suffered as follows:

       (a)     loss of financial economic support and contribution of the deceased;

       (b)     extreme mental shock and suffering;

       (c)     extreme wounded feelings;

       (d)     tremendous grief and sorrow;

       (e)     loss of friendship and companionship; and

       (f)     deprivation of the use and comfort of the deceased’s society, knowledge and

judgment and experience.

       41.     The Plaintiff is informed and believes that the Estate of Raymond Angelo Scott is

entitled to ACTUAL, CONSEQUENTIAL, and PUNITIVE DAMAGES against the Defendants,

pursuant to the violation of her Federal Civil Rights 42 USC 1983 – Wrongful Death.

       42.     As a result, the decedent suffered conscious pain, suffering, indignity, and loss of

his aforementioned federal rights. The Plaintiff has suffered the loss of the life of the decedent,



                                                 20
  8:19-cv-02057-RMG-JDA            Date Filed 07/23/19      Entry Number 1       Page 21 of 30




loss of his love and support, mental anguish, emotional distress, incurred funeral expenses,

attorney fees, and undue grief, and will likely suffer from the effects of the Defendants’ actions

now and in the future, and Plaintiff demands ACTUAL, CONSEQUENTIAL, and PUNITIVE

DAMAGES from the Defendants.

                          FOR A THIRD CAUSE OF ACTION
               VIOLATION OF FEDERAL CIVIL RIGHTS 42 U.S.C. § 1983
                (VIOLATION OF DUE PROCESS – 14TH AMENDMENT)
                                (SURVIVAL)

       43.     Each and every allegation of fact contained in the above stated paragraphs are re-

alleged herein, as if re-stated verbatim.

       44.     The Defendants were acting under the color or pretense of South Carolina law,

customs, practices, usage or policy at all times mentioned herein as correctional officers and/or

supervisors of the Lee Correctional Institution and had certain duties imposed upon them with

regard to Raymond Scott. Additionally, during the time period in question, the Defendants were

well aware of the decedent’s constitutional rights including his right to due process.

       45.     The Defendants were consciously and deliberately indifferent to the decedent and

acted in an egregious and arbitrary manner during the time period mentioned in the facts in the

following particulars:

       (a)     in consciously failing to provide reasonable, necessary and appropriate medical

               care to the decedent when they had the opportunity and obligation to do so.

               Further, in failing to provide reasonable, necessary and appropriate medical care

               to the decedent – who had a serious medical condition which was open and

               obvious to those Defendants who had contact with him;




                                                21
8:19-cv-02057-RMG-JDA       Date Filed 07/23/19      Entry Number 1        Page 22 of 30




   (b)   in consciously ignoring obvious and known dangers to inmates and, specifically,

         failing to take reasonable measures to take corrective action regarding the known

         substantial risk of serious harm;

   (c)   in entering into a pattern and practice of failing to provide appropriate medical

         care and allowing extremely dangerous conditions;

   (d)   in entering into a pattern and practice of administering cruel and unusual

         punishment without due process;

   (e)   in consciously failing to sufficiently screen, classify and/or monitor inmates in

         their care to determine the severity of the inmate’s condition and any threat posed

         to others;

   (f)   in knowingly, deliberately and consciously denying appropriate care and safety to

         the decedent;

   (g)   in engaging in a pattern and practice of consciously failing to provide reasonable

         and necessary medical care and/or treatment to inmates/detainees in their custody

         including the decedent – causing them to needlessly suffer and/or die;

   (h)   in consciously failing to properly care for the decedent, when the Defendants

         and/or their personnel, agents and/or employees knew or should have known that

         the decedent was in dire need of either medical assistance and/or treatment;

   (i)   in consciously failing to monitor the decedent while incarcerated and take steps to

         provide medical assistance to him when they knew or should have known that he

         was in such a state that he was unable to care for himself;

   (j)   in consciously and deliberately allowing dangerous overcrowding at the Lee

         Correctional Institution;



                                             22
8:19-cv-02057-RMG-JDA        Date Filed 07/23/19      Entry Number 1        Page 23 of 30




   (k)   in consciously and deliberately allowing shanks, weapons and other contraband

         throughout the facility and specifically the F5 Unit;

   (l)   in consciously and deliberately allowing the unit doors and cell doors to remain

         broken so they would not lock;

   (m)   in consciously and deliberately failing to protect the decedent when they knew a

         hit had been placed on his life by other inmates or staff;

   (n)   in consciously failing to have the proper security checks performed to determine

         inmate safety;

   (o)   in consciously failing to take the appropriate steps to or provide medical care

         and/or ensure the safety of the decedent when they had actual and constructive

         notice of a life-threatening situation;

   (p)   in consciously failing to have the proper policy and procedures necessary to

         ensure that inmates are provided basic and/or appropriate medical care and safety;

   (q)   if said procedures do exist, in consciously failing to follow same;

   (r)   in abandoning the decedent when he was in desperate need for medical care;

   (s)   in consciously and deliberately failing to provide the appropriate number of

         correctional staff at the various locations in Lee Correctional Institution (to

         include the F5 Unit);

   (t)   in consciously and deliberately failing to provide adequate and appropriate

         security officers at the Lee Correctional Institution including the F5 Unit;

   (u)   in consciously and deliberately failing to properly monitor the inmates (mainly

         the decedent) at the Lee Correctional Institution including the F5 Unit;




                                           23
8:19-cv-02057-RMG-JDA          Date Filed 07/23/19     Entry Number 1       Page 24 of 30




   (v)    in consciously and deliberately failing to protect the decedent from a violent

          assault and death;

   (w)    in consciously and deliberately failing to properly supervise the employees so as

          to ensure the safety of the inmates located at the Lee Correctional Institution;

   (x)    in consciously and deliberately failing to protect the decedent from a known risk

          of serious harm;

   (y)    in consciously and deliberately failing to provide any level of security in the F5

          Unit of the Lee Correctional Institution after allowing numerous known violent

          inmates to move about at large;

   (z)    in consciously and deliberately failing to abate a clearly dangerous situation after

          multiple events providing notice;

   (aa)   in consciously and deliberately failing to take any action to prevent inmates from

          becoming severely injured after multiple events providing notice of danger;

   (bb)   in consciously and deliberately failing to properly investigate violent incidents

          which occurred at the Lee Correctional Institution;

   (cc)   in consciously and deliberately failing to adhere to the policies and procedures of

          SCDC;

   (dd)   in being consciously and deliberately indifferent to the decedent’s health and

          safety; and

   (ee)   in being consciously and deliberately indifferent to the decedent’s health and

          safety after having knowledge of the dangerous condition and failing to take

          reasonable measures to prevent it from occurring;




                                            24
  8:19-cv-02057-RMG-JDA             Date Filed 07/23/19       Entry Number 1        Page 25 of 30




       46.     As a direct and proximate result of the Defendants’ acts of willful, malicious,

conscious and deliberate indifference, jointly and severally and in combination thereof, the

decedent suffered deprivations of his rights secured by the Fourth, Eighth and Fourteenth

Amendments to the United States Constitution.

       47.     As a result, the decedent suffered conscious pain, suffering, indignity, and loss of

his life. The Plaintiff, who has suffered the loss of the life of the decedent, loss of support,

mental anguish, loss of quality of life, emotional distress, incurred funeral expenses, attorney

fees, and undue grief and will likely suffer from the effects of the Defendants’ actions now and

in the future, demand damages from the Defendants, jointly and severally for ACTUAL,

CONSEQUENTIAL, and PUNITIVE DAMAGES.

                         FOR A FOURTH CAUSE OF ACTION
               VIOLATION OF FEDERAL CIVIL RIGHTS 42 U.S.C. § 1983
                (VIOLATION OF DUE PROCESS – 14TH AMENDMENT)
                             (WRONGFUL DEATH)

       48.     Each and every allegation of fact contained in the above stated paragraphs are re-

alleged herein, as if re-stated verbatim.

       49.     The Defendants were acting under the color or pretense of South Carolina law,

customs, practices, usage or policy at all times mentioned herein as correctional officers and/or

supervisors of the Lee Correctional Institution and had certain duties imposed upon them with

regard to Raymond Scott. Additionally, during the time period in question, the Defendants were

well aware of the decedent’s constitutional rights including his right to due process.

       50.     The Defendants were consciously and deliberately indifferent to the decedent and

acted in an egregious and arbitrary manner during the time period mentioned in the facts in the

following particulars:




                                                  25
8:19-cv-02057-RMG-JDA       Date Filed 07/23/19      Entry Number 1        Page 26 of 30




   (a)   in consciously failing to provide reasonable, necessary and appropriate medical

         care to the decedent when they had the opportunity and obligation to do so.

         Further, in failing to provide reasonable, necessary and appropriate medical care

         to the decedent – who had a serious medical condition which was open and

         obvious to those Defendants who had contact with him;

   (b)   in consciously ignoring obvious and known dangers to inmates and, specifically,

         failing to take reasonable measures to take corrective action regarding the known

         substantial risk of serious harm;

   (c)   in entering into a pattern and practice of failing to provide appropriate medical

         care and allowing extremely dangerous conditions;

   (d)   in entering into a pattern and practice of administering cruel and unusual

         punishment without due process;

   (e)   in consciously failing to sufficiently screen, classify and/or monitor inmates in

         their care to determine the severity of the inmate’s condition and any threat posed

         to others;

   (f)   in knowingly, deliberately and consciously denying appropriate care and safety to

         the decedent;

   (g)   in engaging in a pattern and practice of consciously failing to provide reasonable

         and necessary medical care and/or treatment to inmates/detainees in their custody

         including the decedent – causing them to needlessly suffer and/or die;

   (h)   in consciously failing to properly care for the decedent, when the Defendants

         and/or their personnel, agents and/or employees knew or should have known that

         the decedent was in dire need of either medical assistance and/or treatment;



                                             26
8:19-cv-02057-RMG-JDA        Date Filed 07/23/19      Entry Number 1        Page 27 of 30




   (i)   in consciously failing to monitor the decedent while incarcerated and take steps to

         provide medical assistance to him when they knew or should have known that he

         was in such a state that he was unable to care for himself;

   (j)   in consciously and deliberately allowing dangerous overcrowding at the Lee

         Correctional Institution;

   (k)   in consciously and deliberately allowing shanks, weapons and other contraband

         throughout the facility and specifically the F5 Unit;

   (l)   in consciously and deliberately allowing the unit doors and cell doors to remain

         broken so they would not lock;

   (m)   in consciously and deliberately failing to protect the decedent when they knew a

         hit had been placed on his life by other inmates or staff;

   (n)   in consciously failing to have the proper security checks performed to determine

         inmate safety;

   (o)   in consciously failing to take the appropriate steps to or provide medical care

         and/or ensure the safety of the decedent when they had actual and constructive

         notice of a life-threatening situation;

   (p)   in consciously failing to have the proper policy and procedures necessary to

         ensure that inmates are provided basic and/or appropriate medical care and safety;

   (q)   if said procedures do exist, in consciously failing to follow same;

   (r)   in abandoning the decedent when he was in desperate need for medical care;

   (s)   in consciously and deliberately failing to provide the appropriate number of

         correctional staff at the various locations in Lee Correctional Institution (to

         include the F5 Unit);



                                           27
8:19-cv-02057-RMG-JDA          Date Filed 07/23/19     Entry Number 1       Page 28 of 30




   (t)    in consciously and deliberately failing to provide adequate and appropriate

          security officers at the Lee Correctional Institution including the F5 Unit;

   (u)    in consciously and deliberately failing to properly monitor the inmates (mainly

          the decedent) at the Lee Correctional Institution including the F5 Unit;

   (v)    in consciously and deliberately failing to protect the decedent from a violent

          assault and death;

   (w)    in consciously and deliberately failing to properly supervise the employees so as

          to ensure the safety of the inmates located at the Lee Correctional Institution;

   (x)    in consciously and deliberately failing to protect the decedent from a known risk

          of serious harm;

   (y)    in consciously and deliberately failing to provide any level of security in the F5

          Unit of the Lee Correctional Institution after allowing numerous known violent

          inmates to move about at large;

   (z)    in consciously and deliberately failing to abate a clearly dangerous situation after

          multiple events providing notice;

   (aa)   in consciously and deliberately failing to take any action to prevent inmates from

          becoming severely injured after multiple events providing notice of danger;

   (bb)   in consciously and deliberately failing to properly investigate violent incidents

          which occurred at the Lee Correctional Institution;

   (cc)   in consciously and deliberately failing to adhere to the policies and procedures of

          SCDC;

   (dd)   in being consciously and deliberately indifferent to the decedent’s health and

          safety; and



                                            28
  8:19-cv-02057-RMG-JDA            Date Filed 07/23/19       Entry Number 1       Page 29 of 30




       (ee)    in being consciously and deliberately indifferent to the decedent’s health and

               safety after having knowledge of the dangerous condition and failing to take

               reasonable measures to prevent it from occurring;

       51.     As a direct and proximate result of the Defendants’ acts of willful, malicious and

deliberate indifference, jointly and severally and in combination thereof, the decedent suffered

deprivations of his rights secured by the Fourth, Eighth and Fourteenth Amendments to the

United States Constitution.

       52.     The Defendants, jointly, severally and in combination thereof, wrongfully caused

the death of Raymond Scott by their acts and omissions as described above.

       53.     As a direct and proximate result of the omissions, willful and wanton conduct of

the Defendants, the Plaintiff has been damaged and suffered as follows:

       (a)     loss of financial economic support and contribution of the deceased;

       (b)     extreme mental shock and suffering;

       (c)     extreme wounded feelings;

       (d)     tremendous grief and sorrow;

       (e)     loss of friendship and companionship; and

       (f)     deprivation of the use and comfort of the deceased’s society, knowledge and

judgment and experience.

       54.     The Plaintiff is informed and believes that the Estate of Raymond Angelo Scott is

entitled to ACTUAL, CONSEQUENTIAL, and PUNITIVE DAMAGES against the Defendants,

pursuant to the violation of their Federal Civil Rights 42 USC 1983 – Wrongful Death.

       55.     As a result, the decedent suffered conscious pain, suffering, indignity, and loss of

his aforementioned federal rights. The Plaintiff has suffered the loss of the life of the decedent,



                                                 29
  8:19-cv-02057-RMG-JDA           Date Filed 07/23/19       Entry Number 1       Page 30 of 30




loss of his love and support, mental anguish, emotional distress, incurred funeral expenses,

attorney fees, and undue grief, and will likely suffer from the effects of the Defendants’ actions

now and in the future, and Plaintiff demands ACTUAL, CONSEQUENTIAL, and PUNITIVE

DAMAGES from the Defendants.

       WHEREFORE, the Plaintiff prays for judgment against the Defendants, both jointly,

severely and in combination thereof, for ACTUAL, CONSEQUENTIAL, AND PUNITIVE

DAMAGES, costs and reasonable attorney fees. The Plaintiff demands a trial by jury as provided

for in the Seventh Amendment to the Constitution of the United States of America.



                                              __s/ C. Carter Elliott, Jr.____
                                              C. Carter Elliott, Jr.
                                              U.S.D.C. Bar #: 5423
                                              Andrew W. Kunz
                                              U.S.D.C. Bar #: 11198
                                              Elliott & Phelan, LLC
                                              17 ½ Screven Street
                                              P.O. Box 1405
                                              Georgetown, SC 29442
                                              (843) 546-0650 (phone)
                                              (843) 546-1920 (fax)
July 23, 2019                                 carter@elliottphelanlaw.com
Georgetown, South Carolina
                                              Justin T. Bamberg
                                              U.S.D.C Bar #: 11363
                                              Bamberg Legal, LLC
                                              104 Bridge St.
                                              Bamberg, SC 29003

                                              J. Todd Rutherford
                                              U.S.D.C. Bar #: 7126
                                              Rutherford Law Firm, LLC
                                              2113 Park St.
                                              Columbia, SC 29201
                                              ATTORNEYS FOR THE PLAINTIFF




                                                30
